Calhoon, J.,
delivered the opinion of the court.
The attorney-general, for the county, submits this case without argument.
We think appellant’s claim for salary should have been allowed. The courts were duly opened and organized at the proper time and place in the separate court districts of Chickasaw county. Appellant was at his post; but the court, after *123organization, on petition of citizens, adjourned the term. The attending jurors drew their mileage and per diem. Mr. Wood was entitled to his pay. Code 1892, §' 4:242, gives him a salary for “each week or part of a week in which the court shall be held.” A par.t of a day is a part of a week, and the stenographer, traveling from place to place to attend the courts, is as much entitled to his weekly salary, where he is on hand ready for work, and a court is organized, as the jurors, sheriff, or clerk are to their allowance.

Reversed and remanded.